 In the Matter of UNITED STATES SUGAR CORPORATIONandBROTHERHOODOF LocoMOTIvE FIREMEN & ENGINEMENCase,No. 10-R-1306.-Decided March 31, 1945Mr. Fred C. Sikes,of Clewiston, Fla., andMr. Rufus G. Poole,ofWashington, D. C., for the Company.Mr. L. E. Whitler,andMessrs. Harold C. Heiss, Russell B. Day,andW. W. Openlander,of Cleveland, Ohio, for the Brotherhood.Mr. Henry Lutes,of Clewiston, Fla., for the A. F. L.Mr. Julius G. Serot,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASE0Upon a petition duly filed by the Brotherhood of Locomotive Fire-men & Enginemen, herein called the Brotherhood, alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of United States Sugar Corporation, Clewiston, Florida,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before George S.Slyer, Trial Examiner. Said hearing was held at Clewiston, Florida,on January 11, 1945. The Company, the Brotherhood, and Sugar MillWorkers Local Union No. 23211, FLU-AFL, affiliated with the Ameri-can Federation of Labor, herein called the A. F. L., appeared andparticipated.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.During the hearing, the Company moved todismiss the petition, and the Trial Examiner referred this motion tothe Board for determination.For the reasons set forth in SectionIII,infra,this motion is hereby granted. The Trial Examiner's rulingsmade at the hearing are free from prejudicial error, and are herebyaffirmed.All parties were afforded opportunity to file briefs withthe Board.61 N. L. R. B., No. 23.215 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record ^n the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYUnited States Sugar Corporation is a Delaware corporation, licensedto transact business in the State of Florida.It is engaged in planting,cultivating, and harvesting sugar cane and extracting raw sugar there-from; and in planting, cultivating, and harvesting lemon grass, andextracting oils therefrom.During the fiscal year ending June 30,1944, the value of raw materials used by the corporation for mer-chandise, maintenance repair, and operating supplies, was in excessof $750,000, 90 percent of which was shipped to its plant at Clewiston,Florida, from points outside the State.During the same period, theCompany sold 59,002 tons of raw sugar, all of which it shipped to apoint outsidepthe State, and 4,139,000 gallons of black strapmolasses.The Company also manufactured an unstated quantity of cattle feed,all of which was sold within the State of Florida. In connectionwith its activities, it maintains 12 plantation villages, at each of whichit operates a retail store.At the time of the hearing, the Companywas engaged in constructing an addition to its plant to be used forthe processing of sweet potatoes into starch..The Company admits that its operations affect commerce withinthe meaning of the National Labor Relations Act and we so find.H. THE ORGANIZATIONS INVOLVEDBrotherhood of Locomotive Firemen & Enginemen, unaffiliated, isa labor organization admitting to membership employees of theCompany.Sugar Mill Workers Local Union No. 23211, FLU-AFL, affiliatedwith the American Federation of Labor,-is a labor organization ad-mitting to membership employees of the Company.III.THE ALLEGED APPROPRIATE UNIT'The Brotherhood seeks a unit composed of locomotive engineersand firemen; the Company and the A. F. L. contend that, in view ofthe history of collective bargaining on a plant-wide basis, the unitsought is inappropriate.The Company operates 469 freight cars and 7 locomotives on 25miles of standard guage track.This railroad is wholly intraplant,the Company's engine crews %perating solely within the limits of its2 yards, which are connected by main line railroads whose crewsoperate all trains between the yards.Although the record is not clear UNITED STATES SUGAR CORPORATION217on this point, the Company apparently employs 9 engineers and 2firemen, in addition to conductors and brakemen.'The duties of theengineers and the firemen are those usual to yard engine crews.Theyoperate the locomotives in accordance with instructions from theswitchmen on the ground, building trains and delivering them to theinterchange points where main line railroads take over, and alsoreceiving trains from the main lines and delivering the various carsto their proper destinations within the yards.The loaded trainsoperate on a regular schedule.Apparently, the only difference be-tween the duties of these engine crews and those of yard crews in anyother type of plant or railroad arises out of the need for washing someof the sugar cane after the cane has been loaded into the freight cars.The engineers shunt a cut of cars under a wash rack and each car isallowed to stand under the water until the switchman signals theengineer to proceed.During the slow season, usually between April and November, theCompany affords these engineers and firemen an opportunity to workin its other production departments, and the record shows that fromtime to time several of these employees have availed themselves of suchopportunity.During the 1944 slow season, two engineers and twofiremen worked in departments other than the railroad department.The Company's engineers are thoroughly experienced, all but oneof them having been trunk-line engineers prior to their employmentby the Company.-All were required to undergo the physical, mechan-ical, and air-brake examinations given by trunk-line roads as a condi-tion precedent to their present employment, although the record indi-cates that, at times, the Company was not as stringent as the trunklines and employed men who could not meet the physical requirementsto the satisfaction of the trunk lines; all of the engineers are appar-ently qualified by experience and skill to work on trunk lines.All aremembers of the Brotherhood, many of long standing.On the other hand, the Company's railroad departmentis an integralpart of the plant and its operations are a necessary part of the Com-pany's production activities.These engineers and firemen enjoy thesame vacation and bonus policies as the other production and mainte-'One of the engineer,; is permanently assigned as an office clerk, although he is rated asthird in seniority among the Company's engineersThe senior of the 2 firemen is perma-nently assigned as a yard clerkThe Field Examiner reported that the Brotherhood submitted 7 authorization cardsdated in August 1944, all of which bore apparently genuine original signaturesTheA F L submitted dues records for the month of November 1944, containing the names of7 employees in the alleged appropriate unit,and also relies upon its contract to show itsinterest in these proceedings2One engineer was promoted by the Company from the position of a fireman to that ofengineer.Any one of the Company's emploN ees may become a fireman after the satis-factory completion of a week's training period, but the Company will not promote a firemanto the position of engineer until he has had at least 3 years of experience as a fireman. 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDnance employees and the record indicates a community of interestamong all of the Company's production and maintenance employees.It is apparent from the foregoing that, absent the history of collec-tive bargaining, the respective considerations for and against the segre-gation of the craft group in question from the plant-wide bargainingunit are equally balanced.We are of the opinion, however, that the bargaining history in thiscase is determinative of the issue.As a result of an election conducted by the Board in October 1942,pursuant to a consent election agreement, the A. F. L. was establishedas the exclusive bargaining representative for the Company's pro-duction and maintenance employees.3Apparently because of a delayoccasioned by the necessity for War Labor Board approval of pro-posed wage scales, the first collective bargaining agreement was notexecuted until May 1943, but it was made retroactive to October 1942.In October 1943, and again in October 1944, new contracts were ex-ecuted.4Under all the three contrasts the A. F. L. represented theengineers and firemen as part of the production and maintenanceemployees.Prior to the 1942 consent election, the engineers and firemen' dis-cussed among themselves the then approaching election.With fullknowledge of the proposed establishment of a plant-wide bargainingunit, and fully aware of the fact that the ballot was to include only thenames of the A. F. L., these employees lodged no protest against theproposed unit and made no request that the Brotherhood appear onthe ballot.They voted in the election.Nor was any protest forth-coming when the original contract was executed in 1943.Althoughrefusing to cooperate in the negotiations for the second contract, theseemployees raised no objection to the continuance of the plant-wideunit as their bargaining representative. Indeed, the first articulateobjection to the exclusive agency of the A. F. L. was not made untilas late as August 7, 1944.On that date, a committee consisting of twoengineers and two switchmen called upon the Company and orallyrequested that the Brotherhood be recognized as the exclusive bargain-ing representative for the Company's locomotive engineers, firemen,and switchmen.When that request was refused, the instant petitionwas filed.The petition itself is the first request for an exclusively craftI 'The Field Examiner's report shows that as of October 31,1944,there were 452 pro-duction and maintenance employees included within the plant-wide unit and that theA. F L. submitted dues records indicating that 274 of these employees were members ofthat union4Although the Company and the A F. L. both urge the October 1944 contract(presentlyin existence)as a bar,they apparently do not contend that the contract itself is a bar,but rather,that the unit described in that contract is the only appropriate unit.At anyrate, since this petition was filed prior to the execution of the present contract, the agree-ment itself is not a bar. UNITED STATES SUGAR CORPORATION219unit, the oral request having specified switchmen as among the mem-bers of the proposed unit.Although there is some indication of dissatisfaction among theengineers and firemen prior to their request for separate representa-tion,5 the record contains many instances of their participation in thebargaining activities of the A. F. L.Thus, they shared in a raise ofpay obtained through the efforts of the A. F. L., and participated ina strike of all the Company's employees which resulted in another in-crease, in which the engineers and firemen shared.At least four ofthe engineers voluntarily joined the A. F. L.6While it is true thatthe engineers and firemen, as a group, refused to nominate a shopsteward to represent them on the A. F. L.'s grievance committee, thiscommittee did handle at least two grievances on behalf of individualfiremen and engineers.Moreover, one of the engineers is a memberof that committee, although he does not represent the other engineers,having been selected by the production and maintenance employeesworking in a section of the plant where he is the only engineer.It is noteworthy that throughout the plant's bargaining historymany of the engineers, if not all, were members of the Brotherhood.In view of all the facts of this case, and in the interest of stabilityin collective bargaining relations, we shall not disturb the unit estab-lished and maintained in accordance with the will of a majority of theCompany's employees and with the knowledge and participation ofthe engineers and firemen.7 In reaching our conclusion, we have con-sidered those cases previously before the Board wherein we held that,under given circumstances, a craft unit may be severed from an estab-lished plant-wide unit."The factors which we considered decisive inthose cases are not present here.Accordingly, we find that the unit sought by the Brotherhood isnot an appropriate unit for the purposes of collective bargaining be-tween the Company and its employees.5They refused to cooperatewith the A.F L. in the negotiations for the second andthird contracts and in the preparation of the A. F L.'s bylaws and constitution.Thetestimony also shows that during the course of informal talks with the supervisors of therailroad department,they indicated,from time to time,their displeasure with the seniorityprovisions of the contracts6At one time,several of the engineers who belonged to both the A. F. L. and theBrotherhood sought to drop their A. F L. membership but were prevented from so doingby reason of a maintenance-of-membership clause in the contractOnly the last of the 3contracts is in evidenceThis agreement,executed after the petition herein was filed,contains a maintenance-of-membership clause and,apparently,the prior agreements alsocontained such clause7 SeeMatterof American Can Co ,13 N. L R B 1252;Matter of The Procter& GambleManufacturing Company,52 N L. R B 661,Matter of The Columbus Bolt Works Com-pany,56 N L R B 1517.sMatter of Moore Drop Forging Company,60 N. L. R B. 494;Matter of NationalAutomatic Tool Company,60 N. L R B 565,MatterofGoodyear Tire it Rubber Com-pany,55 N. L it. B. 918,Matter of General Electric Company (Lynn River Works andEverett Plant),58 N. L. It. B 57. 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE ALLEGED QUESTION CONCERNING REPRESENTATIONSince, as we have held in Section III, above, the bargaining unitSought to be established by the petition is inappropriate for thepurposes of collective bargaining,we find that no question has beenraised concerning the representation of employees in an appropriatebargaining unit.Accordingly, we shall dismiss the petition.ORDERUpon the basis of the above findings of fact, the National LaborRelations Board hereby orders that the petition for investigation andcertification of representatives filed by the Brotherhood of Locomo-tive Firemen & , 'Enginemen be, and it hereby is, dismissed.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Order.